PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Infineon Technologies AG
Application No. 16/360,350
Filed: 21 Mar 2019
For: Simultaneous Data Transmission and Depth Image Recording with Time-of-Flight Cameras
:
:
:
:	DECISION ON PETITION
:	UNDER 37 C.F.R.§1.181
:
:


The following  is a decision on Applicant’s petition under 37 CFR § 1.181 filed on July 18, 2022 requesting withdrawal of the finality of the Office action issued May 17, 2022.

The Petition is GRANTED

Background

A review of the relevant portion of the record shows that:

The examiner issued a non-final Office action on February 17, 2022. The Office action rejected claims 1, 3-4, 6-7, 10, 12-13 and 15-16 under 35 U.S.C. § 102(a)(1) as anticipated by Japanese Patent Publication No. 2020034438 (Shoji). Claims 1-7, and 10-16 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by Lobnik (DE 10-2014-118893).  ”.  Claims 1-18 were rejected under 35 U.S.C. § 112(b) as indefinite. 

The applicant filed a response on May 6, 2022. The applicant amended claims 1-2, 7 and 10-11. Claims 3-5, 8-9, 12-14 and 17-18 were cancelled. The applicant additionally provided arguments traversing the rejections.  

The examiner issued a final Office action on May 17, 2022. Claims 1, 2, 6,7,10,11 15 and 16  were rejected under 35 U.S.C. § 102(a)(1) as anticipated by Lobnik (DE 10-2014-118893).   Additionally, the examiner rejected claims 1-2, 6-7, 10-11 and 15-16 under 35 U.S.C. § 103 as unpatentable over Japanese Patent Publication No. 2020034438 (Shoji) in view of U.S. Patent Publication No. 2013/0050676 (d’Aligny). The d’Aligny reference was cited for the first time in the final Office action. In addition, claims 1-2, 6-7, 10-11 and 15-16 were rejected under 35 U.S.C. § 112(b) as indefinite. 

The applicant filed the instant petition on July 18, 2022. 

Relevant Rules, Statutes, and Procedures

MPEP § 706.07(a)  states in part:

	Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a)

MPEP § 1201 sets forth in part:

The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board. See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential). 



Discussion and Analysis

In the instant petition, Petitioner presents two arguments for withdrawal of the finality of the Office action of May 17, 2022 under 37 CFR §1.181 and MPEP § 706.07(a). First, Petitioner argues because d’Aligny is cited for the first time in the rejection of claim 1 in the final Office action and because “claim 1 as presently pending is substantively identical to previously pending dependent claim 5, this is a new ground of rejection”. Petitioner reasons this is because “previously pending claim 5, when read together with its parent claim 1, already required the superimposing of an analog information signal on the series of light pulses. This feature of presently claim 1 is not new. The new ground of rejection was clearly not necessitated by the Applicant' s incorporation of the features of claim 5 into claim 1.” 

Second, Petitioner argues the 35 U.S.C. § 112(b) rejection of claims 7 and 16 in the final Office action is a “new rejection” that was not necessitated by amendment. Petitioner reasons this is because “no amendments to the claims necessitated the new indefiniteness rejections of claims 7 and 16. No amendment was made to claim 16, and claim 7 was amended only to change ‘information signal’ to ‘analog information signal,’ in light of the amendment to the parent claim. The focus of the May Office Action's rejection, on the other hand, seems to be a concern with whether it is possible to superimpose a time measurement as an amplitude value. This rejection is unrelated to any amendments made to any of the claims”.


Petitioner’s argument with respect to the 35 U.S.C. 103 rejection of claim 1 as unpatentable over Shoji in view of d’Aligny in the final Office action:

A review of the prosecution history shows that in the non-final Office action mailed February 17, 2022, the examiner rejected claims 1, 3-4, 6-7, 10, 12-13 and 15-16 under 35 U.S.C. § 102(a)(1) as anticipated by Shoji. Original claim 1 recited  instances of “information signal” throughout the claim. Original claim 5, which depended from claim 1 recited “The method of claim 1, wherein the information signal is an analog signal”. Claim 5 was not rejected using the Shoji reference under 35 U.S.C. § 102 or 35 U.S.C. § 103. The d’Aligny reference was not relied on  in the non-final Office action. Applicant filed a response canceling claim 5 and incorporating the limitations of claim 5 into claim 1 such that each instance of  “information signal” in claim 1 was amended to recite “analog information signal”.  The  preamble of claim 1 was also amended to CORRECT an informality and recite “A method, [[in]]by a time-of-flight (ToF) measurement device”. Thus, the scope of amended claim 1 was unchanged from the combined limitations of claims 1 and 5 examined in the non-final Office action. In the final Office action issued May 17, 2022, the examiner rejected claim 1 under 35 U.S.C. § 103 as unpatentable over Shoji in view of d’Aligny. Since the scope of amended claim 1 is the same as  claim 5 prior to amendment, this new grounds of rejection was not necessitated by amendment, nor based on information submitted in an information disclosure statement.  Thus, Petitioner is correct in asserting that the finality of this action is improper. See MPEP 706.07(a). 

Petitioner’s argument with respect to the 35 U.S.C. § 112(b) rejection of claims 7 and 16 in the final Office action:

Claims 7 and 16 , as originally filed  read:

7. The method of claim 1, wherein the time interval between each group of the emitted pulses and the immediately following group indicates a value of the information signal.

16. The time of flight measurement device of claim 10, wherein the control circuitry is configured to emit the series of light pulses so that the time interval between each group of the emitted pulses and the immediately following group indicates a value of the information signal. 

A review of the prosecution history shows that in the non-final Office action mailed February 17, 2022, the examiner rejected claims 7 and 16 under 35 U.S.C. § 112(b) as indefinite. Specifically, the examiner asserts:

In Claims 7 and 16, the reference signal generator is configured to generate the reference signal. Later on however the demodulation is done using a (different?) pulsed reference signal. What exactly is the reference signal for then?
	(non-final Act. 3). 

In the response of May 6, 2022  claims 1, 7 and 10 were amended to change each instance of “information signal” to “analog information signal”.  The preamble to claim 1 was amended to recite “A method, [[in]]by a time-of-flight (ToF) measurement device”. Claim 10, from which claim 16 depends, was amended to recite “analog information signal”. In addition, claim 10 was amended to recite “control one or more of the pixels to demodulate received light using the reference signal 

In the final Office action, the examiner rejected amended claims 7 and 16 under 35 U.S.C. § 112(b) as indefinite. Specifically, the examiner indicated:

In Claims 7 and 16, the value of the analog reference signal is the time interval - but time and amplitude are two different measurements. So how exactly is a time measurement superimposed as an additional amplitude value?
	(final Act. 3). 

Because claims 7 and 16 were amended as described above, the petitioner’s  arguments that the rejections of claims 7 and 16 under 35 U.S.C. §112(b) are “unrelated to any amendments” to the claim language are directed to the merits of the rejection.  The review of the propriety of a rejection per se (and its underlying reasoning) is by way of an appeal as provided by 35 USC § 134 and 37 CFR 41.31, and not by way of petition under 37 CFR § 1.181. As such, whether the new rejection of amended claims 7 and 16 under 35 U.S.C. §112(b) was necessary will not be decided by petition, since it touches on the merits of the rejection.  


Conclusion 
 
For the foregoing reasons, the petition is GRANTED

The finality of the Office action, but not the action itself, is hereby withdrawn.  The Office action mailed on May 17, 2022 is now considered to be non-final and the shortened statutory period for response continues to run THREE (3) MONTHS from the date of the mailing of the Office action. The application will be returned to the examiner’s rejected docket awaiting a response from Applicant to the Office action.

Any questions regarding this decision should be directed to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673


/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696                                                                                                                                                                                                        						
Namrata Boveja,  Acting Director
Patent Technology Center 3600
(571)-272-8105

NB/ri/km/8/8/2022